HARPER, J.
There was a complaint and information filed against appellant, charging her with violating the medical practice act (Acts 30th Leg. c. 123), in that she did then and there practice medicine upon human beings, and did then and there publicly profess to be a physician, and did then and there treat Mrs. James Walraven for a certain physical disease and disorder, and did charge therefor money and other ¡compensation, without having registered her authority for so doing from the board of medical examiners provided for in said act.
[1] The statement of facts and bills of exception are filed after the time provided by law in which they can be filed. No reason is assigned why the bills of exception were not filed in time; but appellant, through her attorney, represents that he presented the statement of facts to the county attorney during the term of court at which said conviction was had, and asked the county attorney to agree to the same, so that he could have it filed and approved during that term of court, and that the county attorney assured him that same should be approved and filed within the time required by law, and that the county attorney afterwards told appellant’s counsel that same had been approved by the judge and filed within proper time. The county attorney states that appellant’s counsel correctly represents the circumstances and his statement to him, and he joins in the request of appellant’s counsel that same be considered. The original statement of facts has been filed with the record, and the same is not approved by the county judge, and the signature of appellant’s counsel is not affixed thereto.-
In no case has this court considered a statement of facts not approved by the trial court. In the case of Childers v. State, 36 Tex. Cr. R. 128, 35 S. W. 980, this court held that although a statement of facts had been agreed on 'by counsel for the state and defendant, and filed within the time, yet, as it did not have the approval of the judge, the same could not be considered, even though defendant’s counsel had informed the judge within the term that the statement of facts had been agreed on and was on the clerk’s desk, and the judge answered, “All right.” In the case of Kutch v. State, 32 Tex. Cr. R. 186, 22 S. W. 594, appellant’s counsel prepared a statement of facts and carried it to the prosecuting officer, and upon returning next day was informed it was correct, but did not get the attorney’s signature. Hg then carried it to the judge, who declined to approve it until he could see the district attorney. Nothing more was done. The court held this was not the diligence required by law. This question is fully discussed in the case of George v. State, 25 Tex. App. 241, 8 S. W. 25, in which it is held that an unsigned statement of facts, if presented to the judge, could not have been acted on as an agreed statement. In this case the statement of facts has never been signed by appellant’s counsel, and, it not bearing either the signature of appellant’s counsel or the judge trying the case, we would have to *386overrule an unbroken .line of decisions to consider the statement of facts in this ease. See, also, Hutchins v. State, 33 Tex. Cr. R. 299, 26 S. W. 399; Blow v. De La Garza’s Heirs, 42 Tex. 232; Renn v. Samos, 42 Tex. 104; Suit v. State, 30 Tex. App. 321, 17 S. W. 458; Hess v. State, 30 Tex. App. 479, 17 S. W. 1099.
Under the law, under no circumstances can we consider a statement of facts not bearing the approval of the judge. The motion of the Assistant Attorney General to strike out the statement of facts and bills of exception is sustained.
Appellant filed a motion to quash the information, which was by the court overruled. In this there was no error.
The record containing neither statement of facts, nor bills of .exception, there is no error assigned which we can consider.
The judgment is affirmed.